WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  November 18, 2016




In the Court of Appeals of Georgia
 A16A0818. BEFEKADU v. ADDIS INTERNATIONAL MONEY
     TRANSFER, LLC et al.

      MCMILLIAN, Judge.

      In December 2011, Addis International Money Transfer, LLC (“Addis”) and

a majority of its members filed suit against Tsega Befekadu, the remaining member,

for conversion and breach of fiduciary duty. The case went to trial, and on the first

day, the trial court disqualified Befekadu’s counsel and declared a mistrial. Befekadu

then proceeded pro se at the second trial, which resulted in the jury finding in favor

of Addis on both claims. Befekadu appealed from the final judgment and the

disqualification order. In a prior opinion, this Court concluded that the trial court did

not apply the correct legal standards when disqualifying Befekadu’s counsel and

remanded the case to the trial court for further proceedings. Befekadu v. Addis Intl.
Money Transfer, LLC, 332 Ga. App. 103, 106-07 (1) (c) (772 SE2d 785) (2015). The

case is again before us following the trial court’s determination on remand that

Befekadu’s counsel is disqualified. For the reasons that follow, we find no error and

affirm.

       1. Befekadu asserts that the trial court erred in disqualifying Oldham by

misapplying the facts to the legal principles announced by this Court in our prior

opinion. “The ultimate determination of whether an attorney should be disqualified

from representing a client in a judicial proceeding rests in the sound discretion of the

trial judge. This Court will not interfere with a trial court’s ruling absent abuse of that

discretion.” (Citation and punctuation omitted.) Shuttleworth v. Rankin-Shuttleworth

of Georgia, LLC, 328 Ga. App. 593, 594 (759 SE2d 873) (2014).

       In reviewing the trial court’s initial disqualification order, we found that the

trial court appeared to have used the wrong standards in determining whether Oldham

should be disqualified. First, we noted that it is not enough that an attorney previously

represented an opposing party in the case. Befekadu, 332 Ga. App. at 106 (1) (c).

Rather, an attorney is “disqualified from representing a party against a former client

in a matter that is substantially related to the lawyer’s prior representation.” (Citation

and punctuation omitted.) Id. A case is “substantially related to a prior representation

                                            2
if the two have material and logical connections.” (Citation omitted.) Id. Thus, we

remanded the case to the trial court to “determine whether Addis can show that

Oldham’s prior legal services on behalf of the LLC were substantially related to

Addis’s litigation against Befekadu.” Id. at 107.

      On remand, the trial court conducted a full evidentiary hearing at which “all the

individuals” and the previously disqualified counsel, Larry Oldham, testified, and the

court heard argument of counsel. However, no transcript of the hearing is included

in the record. Thus, although Befekadu argues on appeal1 that the trial court erred in

reinstating the disqualification of Oldham “after being provided with the factual and

legal bases that showed there was no legal or factual basis for Oldham to be

disqualified,” this Court has no method of reviewing what was presented to the trial

court on remand. In the absence of a hearing transcript or any record evidence to the

contrary, this Court must presume that the trial court properly considered the evidence

before it and that its factual findings are supported by the evidence. Fine v. Fine, 281




      1
        We note that Oldham represents Befekadu on this appeal as he did on the
previous one. We express no opinion as to whether it is appropriate for Oldham to
continue his representation after having been disqualified by the trial court since no
other party has sought his disqualification on appeal.

                                           3
Ga. 850, 852 (2) (642 SE2d 698) (2007). See also Tyson v. State, 301 Ga. App. 295,

298 (2) (687 SE2d 284) (2009) (physical precedent only).

      Turning to the facts of this case, as found by the trial court on remand and by

this Court in the prior appeal, Addis was formed as a limited liability company in

2006 with four members, including Befekadu, to provide money transferring services

between the United States and Ethiopia. Befekadu, 332 Ga. App. at 103. Oldham was

a friend of Befekadu’s, who had been authorized by the other members to hire

Oldham to perform the work necessary to form the company. At the time, Addis

believed that Oldham had prepared an operating agreement, but he had not. However,

Oldham had drafted the articles of incorporation, obtained the employer identification

number (EIN) for Addis, and was its registered agent through 2011. Each of the

members contributed at least $7,000 at the time they joined Addis, and at least some

of them believed that they were conducting themselves pursuant to an operating

agreement. Id. at 103-04.

      In 2010, Befekadu wrote several checks on the LLC’s account that the other

members alleged they were unaware of and were not authorized under the operating

agreement, including a $20,000 payment to himself. Id. at 104. The total amount that

Befekadu took from Addis was over $55,000, and a small portion of those funds were

                                          4
used to pay Oldham. Several months later and prior to filing suit, counsel for Addis

contacted Oldham, requesting a copy of the operating agreement. Oldham confirmed

by email that he had never prepared an operating agreement for Addis and also

informed Addis’s counsel that he would be representing Befekadu. 332 Ga. App. at

104.

       The case subsequently went to trial. During the first trial, Mesfin Shibeshi, the

president of Addis, was the first witness to testify. On direct examination, Shibeshi

testified that Addis had no operating agreement, interjecting, “In fact, this lawyer

which is sitting there, he’s the one who tried to set it up. Actually, what he did was

he opened the EIN number. That’s all he did.” Shibeshi also stated that Befekadu had

written an unauthorized check for $750 to Oldham, Addis’ lawyer.

       On cross-examination, Oldham began by asking, “You and I have known each

other for quite some time, correct?” before the trial court admonished Oldham to

“[j]ust ask questions.” Shortly thereafter, opposing counsel objected to Oldham’s line

of questioning as “testifying,” which objection the trial court sustained. And when

Oldham began to question Shibeshi regarding Addis’ payments to his law firm, the

trial court cut him off, explaining “You ask five questions in one and you’re testifying

and you’re getting really close to having a problem.” Oldham then presented Shibeshi

                                           5
with a copy of what he characterized as the “articles of organization for the

company.” The trial court excused the jury for the day and disqualified Oldham,

stating:

      You’re disqualified. You incorporated this corporation and now you’re
      up here fussing about what was done and when it was done and how it
      was done. And your name appears on all these documents. That’s a
      disqualification. You can’t do it on both sides. You’re trying to do it on
      both sides. . . .


Befekadu proceeded to a second trial several months later, and after an adverse

judgment, appealed to this Court, which reversed the disqualification order and

remanded the case for further proceedings.

      On remand, the trial court concluded in a written order that Oldham’s prior

representation was “substantially related” to Addis’ claims that Befekadu wrongfully

converted company funds and breached his fiduciary duty because the lack of an

operating agreement or any structure in place (contrary to what the other members of

Addis were led to believe) allowed Befekadu to take the funds from Addis.2 Likewise,

Befekadu’s defense was that he thought he was authorized to take the funds because

      2
       We note that the trial court’s order on remand is not a model of clarity but
recognize that the order and its findings may suffer from lack of context given that
we do not have the transcript of the evidentiary hearing on remand.

                                          6
no operating agreement was in place to prevent him from doing so.3 Thus, as found

by the trial court, Oldham’s failure to prepare an operating agreement and his receipt

of funds, which was not authorized by Addis, were core issues in this case. In

addition, the trial court noted that in the first trial Oldham testified that he had been

paid in 2010 by Befekadu, but then cross-examined the president of Addis on whether

Oldham had been paid in 2006 for his work, thereby inserting his prior representation

into the issues to be considered at trial.

      We find that the trial court applied the correct legal standard as directed in our

prior opinion and that the factual findings on remand support a material and logical

connection between the matter presented at trial and Oldham’s prior representation.

Moreover, we have reviewed the record and find no record evidence to the contrary

in the previous trials, and in the absence of a transcript from the evidentiary hearing

on remand, there is no basis to determine that the trial court abused its discretion.4 See

      3
         The trial court also addressed Befekadu’s contention that Addis waived
disqualification, finding that Addis could not have anticipated that Oldham would
attempt to testify regarding material issues through his cross-examination of Shibeshi.
      4
        The dissent takes issue with the order’s lack of specific facts to demonstrate
a material and logical connection to Oldham’s prior representation of Addis, thereby
concluding that the trial court’s ruling is contrary to the evidence. However, the
dissent ignores the fact that the trial court conducted a full evidentiary hearing that
included testimony from all parties, and that this evidence is not before us. We do not

                                             7
Shuttleworth, 328 Ga. App. at 594. Accordingly, we affirm the trial court’s

disqualification of Oldham on the grounds that the issues presented at trial were

substantially related to Oldham’s prior representation.5 See Griggs v. Fletcher, 294

Ga. App. 60, 62 (1) (668 SE2d 521) (2008) (in the absence of a transcript, appellate

court must presume the trial court ruled correctly).

      2. Befekadu also asserts several enumerations of error related to the second

trial. However, Befekadu failed to support these enumerations with any argument or

citation of authorities. Therefore, these enumerations are deemed abandoned.6 See

Court of Appeals Rule 25 (c) (2); Toberman v. Larose Ltd. Partnership, 281 Ga. App.

775, 780 (3) (637 SE2d 158) (2006).



believe it is appropriate for this Court to discount this evidence of the relationship
between the issues presented at trial and Oldham’s prior representation, which the
trial court heard and relied upon in issuing its order on remand.
      5
        The trial court also found that Oldham’s representation of Befekadu created
an impermissible appearance of impropriety, citing Rule 1.9 (a) of the Georgia Rules
of Professional Conduct, and that Oldham attempted to act as both an advocate and
a witness in violation of Rule 3.7 (a) of the Georgia Rules of Professional Conduct.
Because we affirm the trial court’s order on other grounds, we do not need to address
these separate issues. However, we note that the dissent asserts that the trial court
erred in its application of Rule 1.9 (a).
      6
      We note that this Court previously found that Befekadu had abandoned these
enumerations of error in his prior appeal. Befekadu, 332 Ga. App. at 108-09 (2).

                                          8
      Judgment affirmed. Miller, P. J., Ellington, P. J., Phipps, P. J., Dillard,

Branch, Mercier and Peterson, JJ., concur. McFadden, J., dissents.




                                       9
 A16A0818. BEFEKADU v. ADDIS INTERNATIONAL MONEY

       TRANSFER, LLC et al.

      MCFADDEN, Judge, dissenting.

      I respectfully dissent. I acknowledge at the outset that, in compliance with our

instructions on remand, the trial court conducted a full evidentiary hearing and that

we do not have a transcript of that hearing. But also in compliance with our

instructions, the trial court entered an order with extensive findings of fact. As the

majority correctly explains, we must assume that those findings are well supported.

      But “assuming that an adequate evidentiary basis exists for the trial court’s

findings does not automatically yield an affirmance of the result reached.” Sapp v.

Canal Ins. Co., 288 Ga. 681, 686 (3) (706 SE2d 644) (2011). “[T]he required

assumption that an adequate evidentiary basis exists for the trial court’s orders does

not automatically require affirmance, as [the appellate courts] still must analyze how

the law applies to the trial court’s findings of fact.” Spurlin v. Spurlin, 289 Ga. 818,
819 (1) (716 SE2d 209) (2011). “[T]ranscripts of the evidentiary hearings on which

a trial court based its order” are not necessary if “the trial court’s order establishes

that the court did not apply the [applicable law].” Spann v. State, 318 Ga. App. 740,

743 (1) (736 SE2d 749) (2012).

      I would hold that the trial court’s order does not set forth a sufficient basis for

disqualification. But contrary to the majority’s suggestion, the problem is not simply

that the order lacks specificity. The trial court was quite specific about the facts she

found important. I likewise disagree with the majority’s contention that the order

lacks “clarity.” The trial court was entirely clear about what she found and what she

concluded.

      If the trial court had failed to comply fully with our instruction that she “issue

an order with necessary findings of fact,” Befekadu v. Addis Intl. Money Transfer,

LLC, 332 Ga. App. 103, 108 (1) (772 SE2d 785) (2015), the remedy would be a

second remand. But she did comply.

      The difficulty is that her order establishes that she did not correctly apply the

applicable law. She cites Rule 1.9 (a) of the Georgia Rules of Professional Conduct

for the proposition that “[t]he record in this case shows an impermissible appearance

of impropriety and therefore demands disqualification.” That is error. In an opinion


                                           2
forcefully reversing a decision that held an attorney to be disqualified solely on the

basis of the appearance of impropriety due to her marital status, Justice Clarke wrote,

      [T]he right to counsel is an important interest which requires that any
      curtailment of the client’s right to counsel of choice be approached with
      great caution. The mere fact that the public may perceive some conduct
      as improper is, without some actual impropriety, insufficient
      justification for interference with a client’s right to counsel of choice.


Blumenfeld v. Borenstein, 247 Ga. 406, 408 (276 SE2d 607) (1981).

      Justice Clarke went on to respond to the “suggest[ion] that the trial court’s

order of disqualification should not be disturbed on appeal absent an abuse of

discretion.” Id. at 410. He wrote, “We do not disturb [the trial court’s] finding. The

disqualification is in the nature of a conclusion of law rather than a finding of fact.

This conclusion, based as it is solely on an appearance of impropriety due to status,

cannot stand.” Id. (citation omitted).

      In this case we remanded with instructions “that the trial court should

determine whether Addis can show that Oldham’s prior legal services on behalf of the

LLC were substantially related to Addis’s litigation against Befekadu.” Befekadu, 332

Ga. App. at 107 (1) (c). “A subsequent case may be deemed substantially related to

a prior representation if the two have material and logical connections.” Id. at 106 (1)


                                           3
(c) (citation omitted). In particular we wrote, “Although it does not appear from the

existing record that Oldham was actively representing the LLC when the events

giving rise to the claims against Befekadu arose, we will leave that determination for

the trial court on remand.” Id. at 107 (1) (c) (footnote omitted).

      On remand, the trial court found no continued representation, apart from

service as a registered agent: “Larry Oldham formed the Limited Liability Company,

articles of incorporation, EIN number and was its Registered Agent through 2011.”

But, the trial court went on to find, he “did not prepare an operating agreement,

although Addis International Money Transfer, LLC thought he had.”

      “[T]he lack of an operating agreement,” the trial court concluded, “resulted in”

the dispute between these parties. And the trial court held “[t]he issues of failure to

prepare an operating agreement and receipt of [some of the funds at issue] to be “core

issue in this case.” But the core issues in this case are the mutual rights and

obligations of the parties. Oldham is not a party. The issue is the parties’ rights and

obligations under the facts before us — not what those rights and obligations might

have been in an alternative reality where Oldham had prepared and the parties had

entered such an agreement.




                                          4
      It is true, in a sense, that any dispute an LLC gets into arises out of its

formation and that any dispute among its members arises out of the initial agreement

among them. But the concept of a material and logical connection will not stretch so

far. The trial court’s findings do “not set forth any specific fact or assert any special

knowledge that [Oldham] might have gleaned from [his prior representation of the

LLC] which would have been material to the present suit, or in any manner, have

gained advantage for the [defendant Befekadu] or worked a disadvantage to [the

LLC].” Cardinal Robotics v. Moody, 287 Ga. 18, 22 (694 SE2d 346) (2010) (citation

omitted).

      The concept of a material and logical connection is bounded by the

countervailing interest in the right to counsel.

      The right to counsel is an important interest which requires that any
      curtailment of the client’s right to counsel of choice be approached with
      great caution. Disqualification has an immediate adverse effect on the
      client by separating him from counsel of his choice, and inevitably
      causes delay. A client whose attorney is disqualified may suffer the loss
      of time and money in finding new counsel and ‘may lose the benefit of
      its longtime counsel’s specialized knowledge of its operations. Because
      of the right involved and the hardships brought about, disqualification
      of chosen counsel should be seen as an extraordinary remedy and should
      be granted sparingly.


                                           5
Bernocchi v. Forcucci, 279 Ga. 460, 462 (2) (614 SE2d 775) (2005) (citations and

punctuation omitted). Those considerations gain even greater salience here because

the cost is known: Befekadu went to trial pro se and lost.

      Finally to the extent the trial court ruled that Oldham was disqualified because

he attempted to act as both an advocate and a witness, her ruling is contrary to our

earlier opinion. We held in our earlier opinion that to sustain disqualification on that

basis, the lawyer’s testimony must be relevant to disputed, material questions of fact

and there must be no other evidence available to prove those facts. Befekadu, 332 Ga.

App. at 108 (1) (c). Here, Oldham’s testimony concerned only undisputed facts – that

he had filed the articles of organization and that he had been paid $750 out of the

money at issue. That testimony was not a ground for disqualification.




                                           6